 
 
IV 
108th CONGRESS
2d Session
H. RES. 631 
IN THE HOUSE OF REPRESENTATIVES 
 
May 6, 2004 
Mr. Stearns submitted the following resolution; which was referred to the Committee on Government Reform
 
RESOLUTION 
Expressing the sense of the House of Representatives that there should be established an Electrical Safety Month. 
 
Whereas hundreds of Americans are killed and thousands are injured each year in electrical accidents; 
Whereas approximately 860 Americans are killed annually as a result of home fires caused by electrical distribution, appliances, and equipment, and heating and air conditioning systems; 
Whereas more than three Americans are electrocuted in the home and five in the workplace each week; 
Whereas property damage due to home fires caused by electrical distribution, appliances, and equipment, and heating and air conditioning systems amounts to nearly $1,300,000,000 annually; 
Whereas following basic electrical safety precautions can help prevent injury or death to thousands of Americans each year; 
Whereas all Americans are encouraged to check their homes and work places for possible electrical hazards to help protect lives and property; 
Whereas all Americans are encouraged to test their smoke detectors and ground fault circuit interrupters monthly and after every major electrical storm; 
Whereas the Electrical Safety Foundation International and the United States Consumer Product Safety Commission promote and educate the American public about the importance of respecting electricity and practicing electrical safety in the home, school, and workplace; 
Whereas the Electrical Safety Foundation International and the United States Consumer Product Safety Commission are helping to reduce the number of electrical injuries and deaths from electrical hazards;
Whereas May would be an appropriate month to establish as Electrical Safety Month; and
Whereas the establishment of such a month would help to focus attention on the importance of respecting electricity and practicing electrical safety in the home, school, and workplace and may help to save lives and protect the health of all Americans: Now, therefore, be it 
 
That it is the sense of the House of Representatives that—
(1)an Electrical Safety Month should be established; and
(2)the President should issue a proclamation calling on the people of the United States to observe such a month with appropriate programs and activities.  
 
